Citation Nr: 1210468	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-37 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from September 1971 to May 1975.  The Veteran died in July 2007 and the appellant is the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain service personnel records, verification of herbicide exposure, and VA medical records.  The appellant claims entitlement to service connection for the cause of the Veteran's death, due to Hodgkin's disease and/or leukemia.  She asserts that his leukemia was due to his Agent Orange exposure during service.  Generally, service connection for the cause of the Veteran's death requires evidence indicating that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders, including Hodgkin's disease and all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

First, remand is required to obtain service personnel records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  The Veteran served from September 1971 to May 1975.  A review of his service treatment records demonstrate he was stationed in Kinsan Air Force Base, Korea, and Udorn Air Force Base, Thailand.  Under certain circumstances (depending on their MOS, for example), Veteran's who served at certain locations in Korea and Thailand are presumed to have been exposed to Agent Orange.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, Chapter 2, Section C, 10.  The current evidence appears that the Veteran was present at one those locations on Thailand (Udorn).  But the claims file does not contain the Veteran's full service personnel records.  

Second, remand is required to obtain VA medical records.  VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  The most recent VA medical records are dated in March 2006, but the Veteran died in July 2007.  Additionally, although the Veteran and the appellant alleged that his diagnoses were Hodgkin's disease and chronic lymphocytic leukemia, the current medical evidence indicates diagnoses of acute myeloid leukemia and non-Hodgkin's lymphoma.  Accordingly, remand is required to obtain VA medical records to provide clarification of the Veteran's diagnosis.  

Additionally, while on remand, the AMC must provide the appellant with additional notice.  Generally, VCAA notice for a cause of death claim must include:  (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a cause of death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a cause of death claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the appellant.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

2.  Obtain the Veteran's service personnel records, to include requesting any documentation, such as temporary duty orders, that indicate the Veteran's presence in Korea and Thailand.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that she can also provide alternative forms of evidence.  

3.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all those dated from March 2006.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the appellant.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the appellant is ultimately responsible for providing the evidence.  The AMC should also inform the appellant that she can also provide alternative forms of evidence.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


